                               UNITED STA TES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jule Lee Bazemore                                                Docket No. 2:94-CR-15-8BO

                               Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S . Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Jule Lee Bazemore, who, upon an earlier plea of
guilty to Conspiracy to Possess With Intent to Distribute and Distribution of Cocaine Base and Cocaine, in
violation of 21 U.S.C. § 846, was sentenced by the Honorable Terrence W. Boyle, Chief United States
District Judge, on August 18, 1995, to the custody of the Bureau of Prisons for a term of 262 months. It
was further ordered that upon re lease from imprisonment the defendant be placed on supervised release for
a period of5 years. On August 29, 2019, upon the granting of Bazemore' s motion pursuant to 18 U.S.C. §
3582(c)(l)(B) and Section 404 of the First Step Act of 2018, the term of imprisonment was reduced to Time
Served, and the term of supervised release was reduced to 4 years. Bazemore was released from the Bureau
of Prisons on September 6, 2019, at which time his term of supervised release commenced.

    On September 4, 2019, prior to the defendant' s release from imprisonment, a Petition for Action was
submitted to the court advising that Bazemore would be homeless upon his release from imprisonment
inasmuch as efforts to secure housing for him with family members were unsuccessful. The court was also
informed that as an alternate method of assisting the defendant with securing housing and readjusting to
society, the undersigned probation officer was exploring placement for the defendant at a residential reentry
center (RRC). As such, it was recommended that Bazemore be ordered to undergo placement at an RRC
for a period of 180 days in the event RRC placement was secured. The court concurred with the
recommendation on September 4, 2019. Note: Bazemore was admitted into an RRC in Norfolk, Virginia,.
on September 7, 2019.

    On September 26, 2019, a Petition for Action was submitted to the court recommending that
Bazemore' s supervised release conditions be modified to include mental health treatment due to the
defendant' s prior mental health diagnoses and the symptoms of mental illness he exhibited during his
placement in the RRC . The court concurred with the recommendation on September 26, 2019.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   As noted above, on September 4, 2019, the court granted the Petition for Action allowing the defendant
to undergo placement at an RRC for a period of 180 days to assist Bazemore with securing housing and
readjusting to society. The defendant was admitted into an RRC in Norfolk on September 7, 2019 .
According to Bazemore' s RRC case manager, she is currently assisting Bazemore with receiving disability
benefits which will assist him with housing and medical care. She also advised that the disability claim
process could last up to 90 days. Additionally, it is noted that the U.S. Probation Office in the Eastern
District of Virginia, who is providing courtesy supervision of Bazemore, is assisting the defendant with
securing housing.

Inasmuch as Bazemore' s RRC placement is scheduled to expire on March 5, 2020, and he has no other
viable housing options, it is respectfully recommended that the defendant be allowed to remain at the RRC
for up to an additional 180 days. The defendant signed a Waiver agreeing to the proposed modification of
supervision.
Jule Lee Bazemore
Docket No. 2:94-CR-15-8BO
Petition For Action
Page2

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   l. The defendant shall undergo placement in a residential reentry center for a period of up to an
      additional 180 days as arranged by the probation office and shall abide by the conditions of that
      program during said placement.

   Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl Lakesha H. Wright
Dewayne L. Smith                                     Lakesha H. Wright
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     306 East Main Street, Room 306
                                                     Elizabeth City, NC 27909-7909
                                                     Phone: 252-335-5508
                                                     Executed On: February 14, 2020

                                         ORDER OF THE COURT

Considered and ordered this       /  7   day of , : ~ , 2020, and ordered filed and
made a part of the records in the above case.


TL~/J~
Chief United States District Judge
